DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with centered on the combination of Lee and Kozawa failing to disclose or teach the new limitation of at least one of the first material layer and the second material layer is electrically grounded, the examiner is unpersuaded.  The examiner agrees that Lee and Kozawa do not disclose or teach this new element.  However, a new ground of rejection, i.e. Ramasubramaniam, of record, is used that to address this new limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 “wherein at least one of the first material layer and the second material layer is electrically grounded” amounts to prohibited new matter.  The application includes four distinct species, as set forth in the Office correspondence posted November 5, 2018 in parent application.  The Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).  In this case applicant appears to be mixing a feature from Species A & B into Species C without an adequate description of such a combination.  For purposes of examination the examiner will assume support exists.
Claims 2-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. “Selective Amplification of the Primary Exciton in a MoS2 Monolayer” Physical Review Letters, 115, 226801(5), 2015, of record, in view of Kozawa et al. “Evidence for Fast Interlayer Energy Transfer in MoSe2/WS2, of record, and in further view of Ramasubramaniam et al. “Tunable band gaps in bilayer transition-metal dichalcogenides” Physical Review B, 84, pp205325-1-205325-10, 2011, of record.
Regarding claims 1-2 Lee discloses a wavelength multiplexing device (see figure 1) comprising: a first material layer made of a first material (e.g. SiO2 layer); a second material layer made of a second semiconductor material (e.g. MoS2 layer), wherein the second material layer is disposed on the first material layer (see figure 1a); an elongate metal nano-structure (e.g. Ag nanowire) having first and second opposing longitudinal ends (see figure 1a), wherein the elongate metal nano-structure is partially disposed on the second material layer (see figure 1a); a light source (e.g. laser) configured to irradiate a first light having a first wavelength (light axiomatically has a wavelength) onto a first region of the metal nano-structure (e.g. see “on NW” in figures 1a & 2a), wherein the first region overlaps the first and second material layers (see figure 1a), wherein when the first light is irradiated on the first region of the metal nano-structure (e.g. see “on NW” in figure 1a), surface plasmon polaritons are generated on the first region of the metal nano-structure, first excitons are induced in the first material layer (inter alia abstract & 3rd page 2nd column), wherein the surface plasmon polaritons are coupled with the first excitons to form first coupled surface plasmon polaritons, wherein the first coupled surface plasmon polaritons propagate along and on a surface of the metal nano-structure (inter alia 1st page 2nd column “MoS2 excitons are coupled to SPPs and propagate along the NW”).
Lee does not disclose the first material layer is a semiconductor, and second excitons are induced in the second material layer, wherein the surface plasmon polaritons are coupled with the first 
Kozawa teaches a similar nanostructure device that uses photoluminescence excitation to generate excitons in and further teaches using two different two-dimensional materials layered together (inter alia abstract “vertical stack of semiconducting 2D crystals”) where the two semiconductor materials (e.g. MoSe2 & WS2) each generating different wavelength excitons that couple together in a lapped region (inherent as evidenced by figure 3 showing different exiton energy decay channels for MoSe2 & WS2 coupled in the interlayer).  One would be motivated to use two layers of semiconductor materials since the energy transfer rate is among one of the fastest compared to those reported for other systems (see supporting note 11 on page S14).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Lee to have two semiconductor layers disposed as claimed which have excitons with different wavelengths that couple together as taught by Kozawa for the purpose of having a comparatively fast energy transfer rate.
Kozawa does not teach wherein at least one of the first material layer and the second material layer is electrically grounded.
Ramasubramaniam teaches (inter alia abstract) that a two-dimensional material layer of a transition-metal dichalcogenides (including MoS2) can be biased with external electric fields (inter alia abstract) normal to the layers (p205325-1 1st paragraph starting in 2nd column) that is related to adjusting the exciton (see appendix) for the purpose tuning the bandgap of electronic/photonic devices (inter alia abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art before 
Ramasubramaniam does not specifically teach normal electric field is generated by voltage being applied to the substrate and a two-dimensional material layer being electrically grounded.  However, there are a limited number of ways to generate a normal electrical field across the two-dimensional layer in the device disclosed by Lee as modified by Kozawa, i.e. applying different voltages to the substrate and the two-dimensional layer or applying voltage to one and grounding the other.  Thus, there are a limited number of possibilities.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.  See KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007) and MPEP 2143. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for a normal field across the two-dimensional layer in the device disclosed by Lee as modified by Kozawa and Ramasubramaniam to have voltage being applied to the substrate and a two-dimensional material layer being electrically grounded for the purpose of tuning the bandgap since there are a limited number of ways to generate a normal field across the two-dimensional layer.
Regarding claim 3 the combination of Lee, Kozawa and Ramasubramaniam discloses the device of claim 2, as set forth above.  Further the combination of Lee, Kozawa and Ramasubramaniam would inherently have the first coupled surface plasmon polaritons are decoupled at one of the first and second longitudinal ends of the metal nano-structure into a second light with the second wavelength and a third light with the third wavelength given the structure and materials used.
inter alia title “…MoS2 Monolayer”).
Lee does not disclose the second material layer is in a form of a thin film having an atomic layer thickness, as required by claim 4; or wherein the second semiconductor material includes at least one selected from a group consisting of a transition metal dichalcogenide-based compound, a chalcogenide-based semiconductor compound, a phosphorus-containing chalcogenide-based semiconductor compound, and a phosphorus-containing semiconductor compound, as required by claim 5.
Kozawa further teaches both the first and second material layer is in a form of a thin film having an atomic layer thickness of transition metal dichalcogenide-based compounds (e.g. figure 1 shows monolayer MoSe2 and WS2) for the purpose of generating excitons that are efficiently coupled across van der Waals gap due to strong interlayer Coulomb interaction and exchange their energy (inter alia abstract).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by the combination of Lee, Kozawa and Ramasubramaniam to have the second material layer is in a form of a thin film having an atomic layer thickness and the second semiconductor material includes at least one selected from a group consisting of a transition metal dichalcogenide-based compound, a chalcogenide-based semiconductor compound, a phosphorus-containing chalcogenide-based semiconductor compound, and a phosphorus-containing semiconductor compound as further taught by Kozawa for the purpose of generating excitons that are efficiently coupled across van der Waals gap due to strong interlayer Coulomb interaction and exchange their energy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. “Atomically thin p–n junctions with van der Waals heterointerfaces” Nature Nanotechnology, Vol. 9, pp 676-681 & S1-16, 2014; in regards to a similar system with monolayers of dichalcogenides discussing forward, reverse and no biasing situations for the purpose of modifying recombination rates.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                         March 1, 2022